Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99. Company Contact: Steven M. Klein Chief Financial Officer Tel: (732) 499-7200 ext. 510 FOR IMMEDIATE RELEASE Northfield Bancorp, Inc. Announces Increases in Earnings, Loans and Deposits Strong Capital Position, and Stable Level of Non-Performing Loans Avenel, New Jersey, July 23, 2008. Northfield Bancorp, Inc., the holding company for Northfield Bank, reported net income of $3.6 million for the quarter ended June 30, 2008, and $9.1 million for the six months ended June 30, 2008, compared to $2.3 million for the quarter ended June 30, 2007, and $7.0 million for the six months ended June 30, 2007. Operating results for the six months ended June 30, 2008, included a $2.5 million, nontaxable, death benefit realized on bank owned life insurance in the first quarter. For the six months ended June 30, 2007, operating results included a pre-tax gain of $4.3 million ($2.4 million, net of tax) related to the sale of two underperforming branch locations and associated deposit relationships in the first quarter. Earnings per common share for the quarter and six months ended June 30, 2008, was $0.08 and $0.21, respectively. Excluding the realized gain on the death benefit from bank owned life insurance of $0.06 per share in the first quarter of 2008, earnings per share for the six months ended June 30, 2008 was $0.15 per common share. Northfield Banks Tier 1 (core) capital ratio was 17.5% at June 30, 2008, and continued to be over three times the required regulatory capital necessary to be considered well capitalized under federal capital regulations for financial institutions. Loans held-for-investment, net totaled $517.7 million at June 30, 2008, an increase of 22.0% over the December 31, 2007 balance of $424.3 million while deposits totaled $909.0 million at June 30, 2008, an increase of 3.6% over the December 31, 2007 balance of $877.2 million. Northfield Banks asset quality remained stable with total non-performing loans of $10.5 million, or 2.03% of total loans at June 30, 2008, as compared to $9.8 million, or 2.32% of total loans at December 31, 2007. Commenting on the current quarter and six month results, John W. Alexander, the Companys Chairman and Chief Executive Officer said, Our conservative investment philosophy and loan underwriting standards continue to result in favorable financial results. With strong capital and liquidity positions, management can maintain the Companys focus on prudently originating high quality commercial real estate and multifamily real estate-backed mortgage loans. Mr. Alexander also said, Our financial performance continues to benefit from our disciplined deposit pricing strategy, as well as from securities leveraging strategies with manageable levels of interest rate and credit risk. Results of Operations Net income for the quarter and six months ended June 30, 2008, as compared to the same prior year periods, was positively affected by an increase in net interest income of $3.3 million and $5.6 million, respectively. These items were partially offset by increases in the provision for loan losses of $1.1 million and $1.3 million for the quarter and six months ended June 30, 2008. The increases in the provision for loan losses for the quarter ended June 30, 2008 was due primarily to loan growth, increases in certain estimated loss factors for groups of similar loan types, and increased provisions for certain impaired loans. Net income was negatively affected by decreases in non-interest income of $163,000 and $2.4 million for the quarter and six months ended June 30, 2008, as compared to the same prior year periods. The decrease in non-interest income for the six months ended June 30, 2008, was due primarily to a pre-tax gain of $4.3 million on the sale of two underperforming branch locations, and associated deposit relationships, recognized in March 2007. We had no similar transactions in 2008. The reduction in non-interest income for the first six months of 2008 was partially offset by the realized nontaxable death benefit of $2.5 million -1- in the quarter ended March 31, 2008. We had no similar transactions in 2007. Total non-interest expense declined slightly over the comparable prior year periods. The increase in net interest income of $3.3 million, or 40%, for the quarter ended June 30, 2008, as compared to the quarter ended June 30, 2007, was primarily the result of an increase in average interest-earning assets of $221.8 million, or 18.0%, coupled with an increase in the net interest margin of 51 basis points, or 19.0%, from 2.68% to 3.19% . The increase in net interest income of $5.6 million, or 34%, for the six months ended June 30, 2008, was primarily the result of an increase in average interest-earning assets of $184.1 million, or 15.0%, coupled with an increase in the net interest margin of 45 basis points, or 16.7%, from 2.70% to 3.15% . The increase in average interest-earning assets and the net interest margin for both current year periods benefited from the Companys completion of its stock offering in November 2007, resulting in gross proceeds of $192.7 million, which included $82.4 million in transfers from deposit accounts. Net interest margin also benefited from decreases in the cost of interest-bearing deposits of 53 basis points and 41 basis points, respectively, as compared to the comparable prior year periods. The Company recorded income tax expense of $2.0 million and $3.8 million for the quarter and six months ended June 30, 2008, respectively, as compared to $1.3 million and $4.0 million, respectively, in the corresponding prior year periods. The effective tax rate was 36.1% and 29.3% for the quarter and six months ended June 30, 2008, respectively, compared to 35.7% and 36.2%, in the corresponding prior periods. The increase in the effective tax rate for the quarter ended June 30, 2008, compared to the same prior year period was a result of increased taxable income as compared to total pre-tax income. The decrease in the effective tax rate for the six months ended June 30, 2008, compared to the same prior year period was a result of the $2.5 million, nontaxable, death benefit realized on bank owned life insurance in the first quarter of 2008. Financial Condition Total assets increased to $1.6 billion at June 30, 2008, from $1.4 billion at December 31, 2007. The increase reflected increases of $93.4 million in loans held-for-investment, net, securities available-for-sale of $41.3 million, and certificates of deposit in other financial institutions of $70.0 million. Total liabilities increased to $1.2 billion at June 30, 2008, from $1.0 billion at December 31, 2007. The increase resulted from an increase in securities sold under agreements to repurchase of $92.5 million, an increase in other borrowings of $81.2 million, and an increase in deposits of $31.8 million. The increase in deposits was due primarily to an increase in money market deposits, partially offset by a decrease in certificates of deposit. Total stockholders equity increased to $373.6 million at June 30, 2008, from $367.3 million at December 31, 2007. The increase resulted from net income of $9.1 million for the six months ended June 30, 2008, partially offset by an increase in other comprehensive losses of $3.2 million, related primarily to unrealized losses on securities available for sale, net of tax. The increase in unrealized losses on securities available for sale is due primarily to the general increase in market interest rates, with a resultant decrease in estimated fair values of investment securities. Asset Quality The Company's non-performing loans totaled $10.5 million at June 30, 2008, $11.3 million at March 31, 2008, $9.8 million at December 31, 2007, $11.7 million at June 30, 2007, $8.8 million at March 31, 2007, and $7.1 million at December 31, 2006. The increase in non-performing loans from December 31, 2007, was primarily attributable to an increase in non-accruing one- to four-family residential mortgage loans of $622,000, an increase in non-accruing commercial real estate loans of $398,000, and an increase in non-accruing commercial and industrial loans of $232,000. These increases were partially offset by a decrease in loans 90 days or more past due and accruing of $592,000, which consisted primarily of commercial and industrial loans, land, and construction loans paying in accordance with their original contractual terms but past maturity. Although, non-performing loans remained stable compared to December 31, 2007 and March 31, 2008 the Company provided additional reserves for non-performing loans due to estimated decreases in the underlying collateral values. The Company does not have any lending programs commonly referred to as sub-prime lending. Sub-prime lending generally targets borrowers with weakened credit histories typically characterized by payment delinquencies, previous charge-offs, judgments, bankruptcies, or borrowers with questionable repayment capacity as evidenced by low credit scores or high debt burden ratios. -2- Forward-Looking Statements: This release may contain certain "forward looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995, and may be identified by the use of such words as "may," "believe," "expect," "anticipate," "should," "plan," "estimate," "predict," "continue," and "potential" or the negative of these terms or other comparable terminology. Examples of forward-looking statements include, but are not limited to, estimates with respect to the financial condition, results of operations and business of Northfield Bancorp, Inc. Any or all of the forward-looking statements in this release and in any other public statements made by Northfield Bancorp, Inc. may turn out to be wrong. They can be affected by inaccurate assumptions Northfield Bancorp, Inc. might make or by known or unknown risks and uncertainties. Consequently, no forward-looking statement can be guaranteed. Northfield Bancorp, Inc. does not intend to update any of the forward-looking statements after the date of this release or to conform these statements to actual events. (Tables to follow) -3- NORTHFIELD BANCORP, INC. SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA (Dollars in thousands, except per share amounts) (unaudited) At At June 30, 2008 December 31, 2007 Selected Financial Condition Data: Total assets $ 1,590,973 $ 1,386,918 Cash and due from banks 16,931 25,088 Certificates of deposit 94,527 24,500 Securities available-for-sale, at estimated fair value 843,742 802,417 Securities held-to-maturity 16,967 19,686 Trading securities 3,663 3,605 Loans held for sale - 270 Loans held-for-investment, net 517,683 424,329 Allowance for loan losses (7,463) (5,636) Net loans held-for-investment 510,222 418,693 Bank owned life insurance 41,127 41,560 Non-performing loans 10,492 9,834 Federal Home Loan Bank of New York stock, at cost 14,630 6,702 Securities sold under agreements to repurchase 194,500 102,000 Other borrowings 103,654 Deposits 909,032 877,225 Total liabilities 1,217,387 1,019,532 Total stockholders equity 373,586 367,340 Three Months Ended Six Months Ended June 30, June 30, Selected Operating Data: Interest income $ 18,097 $ 15,644 $ 35,412 $ 31,146 Interest expense 6,550 7,397 13,274 14,641 Net interest income before provision for loan losses 11,547 8,247 22,138 16,505 Provision for loan losses 1,240 97 1,836 537 Net interest income after provision for loan losses 10,307 8,150 20,302 15,968 Non-interest income 1,207 1,370 4,606 6,972 Non-interest expense 5,939 5,997 11,973 12,023 Income before income tax expense 5,575 3,523 12,935 10,917 Income tax expense 2,010 1,256 3,794 3,957 Net income $ 3,565 $ 2,267 $ 9,141 $ 6,960 Net income per common share $ 0.08 $ N/A $ 0.21 $ N/A At or For the Three At or For the Six Months Ended Months Ended June 30, June 30, Selected Financial Ratios: Performance Ratios: Return on assets (ratio of net income to average total assets) 0.93% 0.71% 1.23% 1.09% Return on equity (ratio of net income to average equity) 3.83% 5.33% 4.91% 8.37% Average equity to average total assets 24.40% 13.26% 24.97% 13.03% Interest rate spread 2.49% 2.15% 2.40% 2.18% Net interest margin 3.19% 2.68% 3.15% 2.70% Efficiency ratio 46.57% 62.36% 44.77% 51.21% Non-interest expense to average total assets 1.56% 1.87% 1.61% 1.88% Average interest-earning assets to average interest-bearing liabilities 139.28% 122.22% 139.20% 121.60% Asset Quality Ratios: Non-performing loans to total assets 0.66% 0.91% 0.66% 0.91% Non-performing loans to total loans 2.03% 2.76% 2.03% 2.76% Allowance for loan losses to non-performing loans 71.13% 40.44% 71.13% 40.44% Allowance for loan losses to total loans 1.44% 1.12% 1.44% 1.12% (1) Non-performing loans consist of non-accruing loans and loans 90 or more past due and still accruing, and are included in loans held-for-investment, net. (2) Net income per common share (calculated based on 43,126,414 average shares outstanding for the three months ended June 30, 2008 and 43,119,145 average shares outstanding for the six months ended June 30, 2008) is not applicable prior to the Companys completion of its stock offering on November 7, 2007. (3) Annualized. (4) The efficiency ratio represents non-interest expense divided by the sum of net interest income and non-interest income. -4- NORTHFIELD BANCORP, INC. ANALYSIS OF NET INTEREST INCOME (Dollars in thousands) For the Quarter Ended June, 30 Average Average Average Average Outstanding Yield/ Rate Outstanding Yield/ Rate Balance Interest Balance Interest Interest-earning assets: Loans $ 468,535 $ 7,397 6.35 % $ 425,993 $ 7,133 6.72 % Mortgage-backed securities 838,466 9,346 4.48 697,764 7,234 4.16 Other securities 28,751 226 3.16 33,363 388 4.66 Federal Home Loan Bank of New York stock 12,598 204 6.51 6,354 128 8.08 Interest-earning deposits in financial institutions 105,443 924 3.52 68,547 761 4.45 Total interest-earning assets 1,453,793 18,097 5.01 1,232,021 15,644 5.09 Non-interest-earning assets 82,224 54,396 Total assets $ 1,536,017 $ 1,286,417 Interest-bearing liabilities: Savings, NOW, and money market accounts $ 428,342 1,242 1.17 $ 385,713 785 0.82 Certificates of deposit 362,739 3,189 3.53 485,970 5,258 4.34 Total interest-bearing deposits 791,081 4,431 2.25 871,683 6,043 2.78 Repurchase agreements 209,242 1,738 3.33 113,879 1,140 4.02 Other borrowings 43,502 381 3.51 22,475 214 3.82 Total interest-bearing liabilities 1,043,825 6,550 2.52 1,008,037 7,397 2.94 Non-interest bearing deposit accounts 104,531 92,942 Accrued expenses and other liabilities 12,879 14,880 Total liabilities 1,161,235 1,115,859 Stockholders' equity 374,782 170,558 Total liabilities and stockholders' equity $ 1,536,017 $ 1,286,417 Net interest income $ 11,547 $ 8,247 Net interest rate spread (2) 2.49 % 2.15 % Net interest-earning assets (3) $ 409,968 $ 223,984 Net interest margin (4) 3.19 % 2.68 % Average interest-earning assets to interest-bearing liabilities 139.28 % 122.22 % (1) Average yields and rates for the three months ended June 30, 2008 and 2007 are annualized. (2) Net interest rate spread represents the difference between the weighted average yield on interest-earning assets and the weighted average cost of interest-bearing liabilities. (3) Net interest-earning assets represent total interest-earning assets less total interest-bearing liabilities. (4) Net interest margin represents net interest income divided by average total interest-earning assets. -5- NORTHFIELD BANCORP, INC. ANALYSIS OF NET INTEREST INCOME (Dollars in thousands) For the Six Months Ended June 30, Average Average Average Average Outstanding Yield/ Rate Outstanding Yield/ Rate Balance Interest Balance Interest Interest-earning assets: Loans $ 450,850 $ 14,386 6.42 % $ 421,457 $ 14,046 6.72 % Mortgage-backed securities 799,242 17,771 4.47 699,178 14,433 4.16 Other securities 43,396 936 4.34 44,421 1,063 4.83 Federal Home Loan Bank of New York stock 11,561 335 5.83 6,636 268 8.14 Interest-earning deposits in financial institutions 109,790 1,984 3.63 59,049 1,336 4.56 Total interest-earning assets 1,414,839 35,412 5.03 1,230,741 31,146 5.10 Non-interest-earning assets 83,519 55,742 Total assets $ 1,498,358 $ 1,286,483 Interest-bearing liabilities: Savings, NOW, and money market accounts $ 411,140 2,145 1.05 $ 390,354 1,474 0.76 Certificates of deposit 374,251 7,071 3.80 491,019 10,634 4.37 Total interest-bearing deposits 785,391 9,216 2.36 881,373 12,108 2.77 Repurchase agreements 194,082 3,389 3.51 108,260 2,106 3.92 Other borrowings 36,951 669 3.64 22,485 427 3.83 Total interest-bearing liabilities 1,016,424 13,274 2.63 1,012,118 14,641 2.92 Non-interest bearing deposit accounts 92,511 93,091 Accrued expenses and other liabilities 15,348 13,601 Total liabilities 1,124,283 1,118,810 Stockholders' equity 374,075 167,673 Total liabilities and stockholders' equity $ 1,498,358 $ 1,286,483 Net interest income $ 22,138 $ 16,505 Net interest rate spread (2) 2.40 % 2.18 % Net interest-earning assets (3) $ 398,415 $ 218,623 Net interest margin (4) 3.15 % 2.70 % Average interest-earning assets to interest-bearing liabilities 139.20 % 121.60 % (1) Average yields and rates for the six months ended June 30, 2008 and 2007 are annualized. (2) Net interest rate spread represents the difference between the weighted average yield on interest-earning assets and the weighted average cost of interest-bearing liabilities. (3) Net interest-earning assets represent total interest-earning assets less total interest-bearing liabilities. (4) Net interest margin represents net interest income divided by average total interest-earning assets. -6-
